 



Exhibit 10.4
HOLDING COMPANY GUARANTY
          This HOLDING COMPANY GUARANTY (this “Guaranty”), dated as of
February 21, 2008 by and among the Guarantors identified as such on the
signature page hereof (each, a “Guarantor” and collectively, “Guarantors”), and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as lender
(“Lender”).
W I T N E S S E T H:
          WHEREAS, pursuant to that certain Second Amended and Restated Loan and
Security Agreement, dated February 21, 2008, by and among the entities as set
forth in Schedule I hereto (each a “Borrower” and collectively the “Borrowers”),
the Holding Companies and Lender (including all annexes, exhibits and schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Loan Agreement”), Lender has agreed, subject to the terms and
conditions set forth therein, to make Loans and other financial accommodations
to Borrowers;
          WHEREAS, each Guarantor is a direct parent of a Borrower and as such
will derive direct and indirect economic benefits from the making of the Loans
and other financial accommodations provided to such Borrower pursuant to the
Loan Agreement; and
          WHEREAS, in order to induce Lender to enter into the Loan Agreement
and other Loan Documents and to induce Lender to make the Loans and to incur
Letter of Credit Obligations as provided for in the Loan Agreement, each
Guarantor has agreed to guarantee payment of the Obligations;
          NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, and to induce Lender to provide the Loans and other
financial accommodations under the Loan Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
1. DEFINITIONS.
          (a) Capitalized terms used herein shall have the meanings assigned to
them in the Loan Agreement, unless otherwise defined herein.
          (b) References to this “Guaranty” shall mean this Guaranty, including
all amendments, modifications and supplements and any annexes, exhibits and
schedules to any of the foregoing, and shall refer to this Guaranty as the same
may be in effect at the time such reference becomes operative.
          (c) References to the “Minimum Net Worth” shall mean, for any date of
determination the sum of (i) $116,762,000 plus (ii) as of the end of each fiscal
year after the Closing Date, an amount equal to twenty-five percent (25%) of the
consolidated net income of Ensign and its Subsidiaries for such fiscal year (but
not less than zero and with no deduction for net losses), all as determined in
accordance with GAAP.

 



--------------------------------------------------------------------------------



 



          (d) References to the “Net Worth” shall mean, as of any date of
determination, the aggregate book value of the consolidated assets of Ensign and
its Subsidiaries, minus the sum of (i) reserves applicable thereto, and (ii) all
liabilities of Ensign and its Subsidiaries on a consolidated basis (including
accrued and deferred income taxes), all as determined in accordance with GAAP.
          (e) References to the “Termination Date” shall mean the date on which
(a) all of the Loans have been repaid in full in cash, (b) all other Obligations
under the Loan Agreement and the other Loan Documents have been completely
discharged (other than indemnification Obligations not due and payable when all
other Obligations have been paid in full), (c) all Letter of Credit Obligations
have been cash collateralized, canceled or backed by standby letters of credit
in accordance with Exhibit B of the Loan Agreement, and (d) the Lender shall not
have any further obligation to make Loans or grant extensions of credit under
the Loan Agreement.
2. THE GUARANTY.
          2.1. Guaranty of Guaranteed Obligations of Borrower. Each Guarantor
hereby jointly and severally unconditionally guarantees to Lender, and their
respective successors, endorsees, transferees and assigns, the prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of
the Obligations of Borrowers (hereinafter the “Guaranteed Obligations”).
Guarantors agree that this Guaranty is a guaranty of payment and performance and
not of collection, and that their obligations under this Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:
          (a) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in this Guaranty, any other Loan Document or any
other agreement, document or instrument to which any Loan Party and/or
Guarantors are or may become a party;
          (b) the absence of any action to enforce this Guaranty or any other
Loan Document or the waiver or consent by Lender with respect to any of the
provisions thereof;
          (c) the existence, value or condition of, or failure to perfect its
lien against, any Collateral for the Guaranteed Obligations or any action, or
the absence of any action, by Lender in respect thereof (including, without
limitation, the release of any such security); or
          (d) the insolvency of any Loan Party, any Guarantor or Ensign; or
          (e) any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor,

2



--------------------------------------------------------------------------------



 



it being agreed by each Guarantor that its obligations under this Guaranty shall
not be discharged until the Termination Date. Each Guarantor shall be regarded,
and shall be in the same position, as principal debtor with respect to the
Guaranteed Obligations. Each Guarantor agrees that any notice or directive given
at any time to Lender which is inconsistent with the waiver in the immediately
preceding sentence shall be null and void and may be ignored by Lender, and, in
addition, may not be pleaded or introduced as evidence in any litigation
relating to this Guaranty for the reason that such pleading or introduction
would be at variance with the written terms of this Guaranty, unless Lender have
specifically agreed otherwise in writing. It is agreed among each Guarantor,
Lender that the foregoing waivers are of the essence of the transaction
contemplated by the Loan Documents and that, but for this Guaranty and such
waivers, Lender would decline to enter into the Loan Agreement.
          2.2. Demand by Lender. In addition to the terms of the Guaranty set
forth in Section 2.1 hereof, and in no manner imposing any limitation on such
terms, it is expressly understood and agreed that, if, at any time, the
outstanding principal amount of the Guaranteed Obligations under the Loan
Agreement (including all accrued interest thereon) is declared to be immediately
due and payable, then Guarantors shall, without demand, pay to the holders of
the Guaranteed Obligations the entire outstanding Guaranteed Obligations due and
owing to such holders. Payment by Guarantors shall be made to Lender in
immediately available Federal funds to an account designated by Lender or at the
address set forth herein for the giving of notice to Lender or at any other
address that may be specified in writing from time to time by Lender, and shall
be credited and applied to the Guaranteed Obligations.
          2.3. Enforcement of Guaranty. In no event shall Lender have any
obligation (although it is entitled, at its option) to proceed against any Loan
Party or any other Guarantor (as such term is defined in the Loan Agreement) or
any Collateral pledged to secure Guaranteed Obligations before seeking
satisfaction from any or all of the Guarantors, and Lender may proceed, prior or
subsequent to, or simultaneously with, the enforcement of Lender’s rights
hereunder, to exercise any right or remedy which it may have against any
Collateral, as a result of any lien it may have as security for all or any
portion of the Guaranteed Obligations.
          2.4. Waiver. In addition to the waivers contained in Section 2.1
hereof, Guarantors waive, and agree that they shall not at any time insist upon,
plead or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantors of their Guaranteed
Obligations under, or the enforcement by Lender of, this Guaranty. Guarantors
hereby waive diligence, presentment and demand (whether for non-payment or
protest or of acceptance, maturity, extension of time, change in nature or form
of the Guaranteed Obligations, acceptance of further security, release of
further security, composition or agreement arrived at as to the amount of, or
the terms of, the Guaranteed Obligations, notice of adverse change in any
Borrower’s financial condition or any other fact which might increase the risk
to Guarantors) with respect to any of the Guaranteed Obligations or all other
demands whatsoever and waive the benefit of all provisions of law which are or
might be in conflict with the terms of this Guaranty. Guarantors represent,
warrant and jointly and severally agree that, as of the date of

3



--------------------------------------------------------------------------------



 



this Guaranty, their obligations under this Guaranty are not subject to any
counterclaims, offsets or defenses against Lender or any Loan Party of any kind.
Guarantors further jointly and severally agree that their obligations under this
Guaranty shall not be subject to any counterclaims, offsets or defenses against
Lender or against any Loan Party of any kind which may arise in the future.
          2.5. Benefit of Guaranty. The provisions of this Guaranty are for the
benefit of Lender and their respective successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between any Loan Party or
other Guarantor (as such term is defined in the Loan Agreement) and Lender, the
obligations of any Loan Party under the Loan Documents. In the event all or any
part of the Guaranteed Obligations are transferred, indorsed or assigned by
Lender to any Person or Persons, any reference to “Lender” herein shall be
deemed to refer equally to such Person or Persons.
          2.6. Modification of Guaranteed Obligations, Etc. Each Guarantor
hereby acknowledges and agrees that Lender may at any time or from time to time,
with or without the consent of, or notice to, Guarantors or any of them:
          (a) change or extend the manner, place or terms of payment of, or
renew or alter all or any portion of, the Guaranteed Obligations;
          (b) take any action under or in respect of the Loan Documents in the
exercise of any remedy, power or privilege contained therein or available to it
at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;
          (c) amend or modify, in any manner whatsoever, the Loan Documents;
          (d) extend or waive the time for any Loan Party’s or other Guarantor’s
(as such term is defined in the Loan Agreement) performance of, or compliance
with, any term, covenant or agreement on its part to be performed or observed
under the Loan Documents, or waive such performance or compliance or consent to
a failure of, or departure from, such performance or compliance;
          (e) take and hold Collateral for the payment of the Guaranteed
Obligations guaranteed hereby or sell, exchange, release, dispose of, or
otherwise deal with, any property pledged, mortgaged or conveyed, or in which
Lender has been granted a lien, to secure any Obligations;
          (f) release anyone who may be liable in any manner for the payment of
any amounts owed by Guarantors or other Guarantor (as such term is defined in
the Loan Agreement) or any Loan Party to Lender;
          (g) modify or terminate the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Guarantor or any other

4



--------------------------------------------------------------------------------



 



Guarantor (as such term is defined in the Loan Agreement) or any Loan Party are
subordinated to the claims of Lender; and/or
          (h) apply any sums by whomever paid or however realized to any amounts
owing by any Guarantor or other Guarantor (as such term is defined in the Loan
Agreement) or any Loan Party to Lender in such manner as Lender shall determine
in its discretion;
and Lender shall not incur any liability to Guarantors as a result thereof, and
no such action shall impair or release the Guaranteed Obligations of Guarantors
or any of them under this Guaranty.
          2.7. Reinstatement. This Guaranty shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Loan Party or any Guarantor for liquidation or reorganization, should any
Loan Party or any Guarantor become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of such Loan Party’s or such Guarantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Guaranteed Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by Lender, whether as a “voidable preference”, “fraudulent
conveyance”, or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Guaranteed Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
          2.8. Deferral of Subrogation, Etc. Notwithstanding anything to the
contrary in this Guaranty, or in any other Loan Document, each Guarantor hereby:
          (a) expressly and irrevocably waives, on behalf of itself and its
successors and assigns (including any surety) until the Termination Date, any
and all rights at law or in equity to subrogation, to reimbursement, to
exoneration, to contribution, to indemnification, to set off or to any other
rights that could accrue to a surety against a principal, to a guarantor against
a principal, to a guarantor against a maker or obligor, to an accommodation
party against the party accommodated, to a holder or transferee against a maker,
or to the holder of any claim against any Person, and which such Guarantor may
have or hereafter acquire against any Loan Party in connection with or as a
result of such Guarantor’s execution, delivery and/or performance of this
Guaranty, or any other documents to which such Guarantor is a party or
otherwise; and
          (b) acknowledges and agrees (i) that this waiver is intended to
benefit Lender and shall not limit or otherwise effect any Guarantor’s liability
hereunder or the enforceability of this Guaranty, and (ii) that Lender and its
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 2.8 and their rights under this
Section 2.8 shall survive payment in full of the Guaranteed Obligations.

5



--------------------------------------------------------------------------------



 



          2.9. Election of Remedies. If Lender may, under applicable law,
proceed to realize benefits under any of the Loan Documents giving Lender a lien
upon any Collateral owned by any Loan Party, either by judicial foreclosure or
by non-judicial sale or enforcement, Lender may, at its sole option, determine
which of such remedies or rights it may pursue without affecting any of such
rights and remedies under this Guaranty. If, in the exercise of any of its
rights and remedies, Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Loan Party,
whether because of any applicable laws pertaining to “election of remedies” or
the like, Guarantors hereby consent to such action by Lender and waive any claim
based upon such action, even if such action by Lender shall result in a full or
partial loss of any rights of subrogation which Guarantors might otherwise have
had but for such action by Lender. Any election of remedies which results in the
denial or impairment of the right of Lender to seek a deficiency judgment
against any Loan Party shall not impair any Guarantor’s obligation to pay the
full amount of the Guaranteed Obligations. In the event Lender shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Lender may bid all or less than the amount of the Guaranteed
Obligations and the amount of such bid need not be paid by Lender but shall be
credited against the Guaranteed Obligations. The amount of the successful bid at
any such sale shall be conclusively deemed to be the fair market value of the
collateral and the difference between such bid amount and the remaining balance
of the Guaranteed Obligations shall be conclusively deemed to be the amount of
the Guaranteed Obligations guaranteed under this Guaranty, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Lender might otherwise be
entitled but for such bidding at any such sale.
          2.10. Funds Transfers. If any Guarantor shall engage in any
transaction as a result of which a Borrower is required to make a mandatory
prepayment with respect to the Guaranteed Obligations under the terms of the
Loan Agreement (including any issuance or sale of such Guarantor’s Stock or any
sale of its assets), such Guarantor shall distribute to, or make a contribution
to the capital of, such Borrower an amount equal to the mandatory prepayment
required under the terms of the Loan Agreement.
3. DELIVERIES.
          In a form satisfactory to Lender, Guarantors shall deliver to Lender,
concurrently with the execution of this Guaranty and the Loan Agreement, the
Loan Documents and other instruments, certificates and documents as are required
to be delivered by Guarantors to Lender under the Loan Agreement.
4. REPRESENTATIONS, WARRANTIES AND COVENANTS.
          To induce Lender to make the Loans and incur Letter of Credit
Obligations under the Loan Agreement, Guarantors jointly and severally make the
following representations, warranties, and covenants to Lender for so long as
any of the Guaranteed Obligations are outstanding, each and all of which shall
survive the execution and delivery of this Guaranty:

6



--------------------------------------------------------------------------------



 



          4.1. Corporate Existence; Compliance with Law. Each Guarantor (i) is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation; (ii) is duly qualified to do business and
is in good standing under the laws of each jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification;
(iii) has the requisite corporate power and authority and the legal right to
own, pledge, mortgage and operate its properties, to lease the property it
operates under lease, and to conduct its business as now, heretofore and
proposed to be conducted; (iv) has all licenses, permits, consents or approvals
from or by, and has made all material filings with, and has given all notices
to, all Governmental Authorities having jurisdiction, to the extent required for
such ownership, operation and conduct; (v) is in compliance with its articles of
incorporation and by-laws; and (vi) is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
          4.2. Executive Offices. Each Guarantor’s executive office and
principal place of business are as set forth in Schedule II of this Guaranty
attached hereto.
          4.3. Corporate Power; Authorization; Enforceable Guaranteed
Obligations. The execution, delivery and performance of this Guaranty and all
other Loan Documents and all instruments and documents to be delivered by each
Guarantor hereunder and under the Loan Agreement are within such Guarantor’s
corporate power, have been duly authorized by all necessary or proper corporate
action, including the consent of stockholders where required, are not in
contravention of any provision of such Guarantor’s articles of incorporation and
by-laws, do not violate any law or regulation, or any order or decree of any
Governmental Authority, do not conflict with or result in the breach of, or
constitute a default under, or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which any Guarantor is a party or by which any
Guarantor or any of its property is bound, do not result in the creation or
imposition of any lien upon any of the property of any Guarantor, other than
those in favor of Lender, and the same do not require the consent or approval of
any Governmental Authority or any other Person. On or prior to the date hereof,
this Guaranty and each of the Loan Documents to which any Guarantor is a party
shall have been duly executed and delivered for the benefit of or on behalf of
such Guarantor, and each shall then constitute a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms.
          4.4 Solvency. Both before and after giving effect to the transactions
contemplated by the terms and provisions of this Guaranty, the Guarantors (taken
as a whole) (a) own property whose fair saleable value is greater than the
amount required to pay all of the Guarantors’ Indebtedness (including contingent
debts), (b) were and are able to pay all of the Guarantors Indebtedness as such
Indebtedness matures, and (c) had and have capital sufficient to carry on their
business and transactions and all business and transactions in which they are
about to engage.

7



--------------------------------------------------------------------------------



 



          4.5 HIPAA Compliance. To the extent that and for so long as (i) a
Guarantor is a “covered entity” as defined in 45 C.F.R. § 160.103, (ii) a
Guarantor and/or its business and operations are subject to or covered by the
HIPAA Administrative Requirements codified at 45 C.F.R. Parts 160 & 162 and/or
the HIPAA Security and Privacy Requirements codified at 45 C.F.R. Parts 160 &
164, and/or (iii) a Guarantor sponsors any “group health plans” as defined in 45
C.F.R. § 160.103, each such Guarantor: (1) has developed HIPAA privacy policies
and procedures as described in 45 C.F.R. § 164.530(i), and HIPAA security
policies and procedures as described in 45 C.F.R. § 164.316(a) and (2) is not
subject to, and could not reasonably be expected to become subject to, any civil
or criminal penalty or any investigation, claim or process under HIPAA that
could reasonably be expected to have a Material Adverse Effect.
          4.6 Anti-Terrorism and Anti-Money Laundering Compliance.
          (a) Compliance with Anti-Terrorism Laws. Each Guarantor represents and
warrants to Lender that it is not, and, after making due inquiry, that no Person
who owns a controlling interest in or otherwise controls any Borrower is,
(i) listed on the Specially Designated Nationals and Blocked Persons List (the
“SDN List”) maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or on any other similar list (“Other Lists” and,
collectively with the SDN List, the “Lists”) maintained by the OFAC pursuant to
any authorizing statute, Executive Order or regulation (collectively, “OFAC Laws
and Regulations”); or (ii) a Person (a “Designated Person”) either (A) included
within the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar Executive Orders (collectively, the “Executive
Orders”). The OFAC Laws and Regulations and the Executive Orders are
collectively referred to in this Guaranty as the “Anti-Terrorism Laws”. Each
Guarantor represents and warrants that it requires, and has taken reasonable
measures to ensure compliance with the requirement, that no Person who owns any
other direct interest in any Borrower is or shall be listed on any of the Lists
or is or shall be a Designated Person. This Section 4.6 shall not apply to any
Person to the extent that such Person’s interest in a Guarantor is through a
U.S. Publicly-Traded Entity.
          (b) Funds Invested in Guarantors. Each Guarantor represents and
warrants that it has taken reasonable measures as required by law, with respect
to each holder of a direct or controlling indirect interest in Guarantors, to
assure that funds invested by such holders in Guarantors are derived from legal
sources (“Anti-Money Laundering Measures”). The Anti-Money Laundering Measures
have been undertaken in accordance with the Bank Secrecy Act, 31 U.S.C. §§ 5311
et seq. (“BSA”), and all applicable laws, regulations and government guidance on
BSA compliance and on the prevention and detection of money laundering
violations under 18 U.S.C. §§ 1956 and 1957 (collectively with the BSA,
“Anti-Money Laundering Laws”).
          (c) No Violation of Anti-Money Laundering Laws. Each Guarantor
represents and warrants to Lender, to its actual knowledge after making due
inquiry, that neither Borrowers nor any holder of a direct or controlling
indirect interest in such Guarantor (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering under 18 U.S.C. §§ 1956 and 1957, drug trafficking, terrorist-related
activities

8



--------------------------------------------------------------------------------



 



or other money laundering predicate crimes, or any violation of the BSA,
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws, or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws.
          (d) Guarantor Compliance with Anti-Money Laundering Laws. Each
Guarantor represents and warrants to Lender that it has taken reasonable
measures as required by law, to ensure that each Guarantor is in compliance with
all applicable Anti-Money Laundering Laws and laws, regulations and government
guidance for the prevention of terrorism, terrorist financing and drug
trafficking.
          4.7 Financial Statements and Collateral Reports. Guarantors will and
will cause Ensign to furnish to Lender (i) Ensign’s quarterly report on Form
10-Q, when and as filed with the Securities and Exchange Commission via EDGAR;
(ii) Ensign’s annual report on Form 10-K, when and as filed with the Securities
and Exchange Commission via EDGAR; (iii) promptly and upon receipt thereof,
copies of any reports submitted to Ensign or any Guarantor by its independent
accountants in connection with any annual audit of the books and copies of each
management control letter provided to Ensign or any Guarantor by independent
accountants; (iv) as soon as available, copies of all proxy statements and
related notices provided by Ensign or any Guarantor to all of its stockholders;
and (v) such additional information, reports or statements as Lender may from
time to time request.
          4.8 Litigation and Other Proceedings. Each of the Guarantors shall
give prompt notice to Lender of any litigation, arbitration, or other proceeding
before any Governmental Authority against or affecting any of the Guarantors
where the matter, if decided adversely to such Person, could have a Material
Adverse Effect.
          4.9 Restriction on Fundamental Changes; No Change in Operation or
Control. Until the Obligations are repaid in full, no Guarantor shall transfer,
assign, convey or grant to any other Person the right to operate or control any
of the nursing homes listed on Schedule 4.15 of the Credit Agreement, whether by
lease, sublease, management agreement, joint venture agreement or otherwise.
          4.10 Subsidiaries. (a) Guarantors shall have the right to form and
fund such Subsidiaries (including New Operating Companies) as such Person may
deem necessary or appropriate to expand and carry out its business; and
(b) within twelve (12) months of any Guarantor’s creation of any New Operating
Company in accordance with the express terms and conditions of this Guaranty,
such Guarantor, shall take and shall cause any such Subsidiary to take the
necessary actions to become a Borrower under the Loan Documents and cause to be
executed and delivered (i) a Joinder Agreement, executed by such Subsidiary and
(ii) such other financing statements, opinions of counsel and other documents as
Lender may request, all in form and substance satisfactory to Lender.
          4.11 Holding Company. The Guarantors covenant and agree that until the
Termination Date, the Guarantors shall own directly or indirectly 100% of the
Ownership Interests of each Borrower (other than such portion of any Ownership
Interests of the Borrowers

9



--------------------------------------------------------------------------------



 



owned by Ensign), and the Guarantors shall not engage in any business, own any
other assets (other than Ownership Interests of its Subsidiaries) or incur any
Indebtedness or Guaranteed Obligations (other than any Indebtedness of Guarantor
outstanding on the date hereof, the Obligations, the Guaranteed Obligations and
other Indebtedness incurred in compliance with Section 4.12).
          4.12 Net Worth Covenant. The Guarantors shall not permit the Net Worth
to be less than the Minimum Net Worth at any time and at the time of incurrence
of any Indebtedness and shall provide Lender evidence satisfactory to it of
compliance with such Net Worth covenant at least quarterly.
5. EVENTS OF DEFAULT.
          Upon the occurrence of any of the following events, the Lender may,
without notice to Borrowers or any Guarantor, declare any or all of the
obligations, whether or not then due, immediately due and payable by Borrowers
under the Loan Documents and by Guarantors under this Guaranty, and the Lender
shall be entitled to all available remedies under the Loan Documents, at law or
in equity as a result thereof. Each of the following (individually, an “Event of
Default” and collectively, the “Events of Default”) shall constitute an event of
default under this Agreement:
          (a) the occurrence of an Event of Default under any of the Loan
Documents, after giving effect to any applicable notice and cure provisions set
forth in the Loan Documents.
          (b) any Guarantor fails to perform any of its obligations under this
Guaranty or any agreement under which security is given herefor or any other
breach of this Guaranty occurs, or this Guaranty is revoked or terminated by any
Guarantor, or any representation or warranty made or given by any Guarantor to
the Lender in this Guaranty or any other Loan Document proves to be false or
misleading in any material respect.
          (c) any Guarantor makes an assignment for the benefit of creditors,
offers a composition or extension to creditors, or makes or sends notice of an
intended bulk sale of any business or assets now or hereafter conducted by any
Guarantor;
          (d) (i) any Guarantor files a petition in bankruptcy, (ii) any
Guarantor is adjudicated insolvent or bankrupt, petitions or applies to any
tribunal for any receiver of or any trustee for itself or any substantial part
of its property, (iii) any Guarantor commences any proceeding relating to itself
under any reorganization, arrangement, readjustment or debt, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect, (iv) any such proceeding is commenced against any Guarantor and such
proceeding remains undismissed for a period of sixty (60) days, (v) any
Guarantor by any act indicates its consent to, approval of, or acquiescence in,
any such proceeding or the appointment of any receiver of or

10



--------------------------------------------------------------------------------



 



any trustee for any Guarantor or any substantial part of its property, or
suffers any such receivership or trusteeship to continue undischarged for a
period of sixty (60) days;
          (e) any Guarantor or any Affiliate of any Guarantor, shall challenge
or contest, in any action, suit or proceeding, the validity or enforceability of
this Guaranty, or any of the other Loan Documents, the legality or the
enforceability of any of the Guaranteed Obligations or the perfection or
priority of any lien granted to Lender;
          (f) any Guarantor shall be criminally indicted or convicted under any
law that could lead to a forfeiture of any material portion of the Collateral.
6. FURTHER ASSURANCES.
          Each Guarantor agrees, upon the written request of Lender, to execute
and deliver to Lender, from time to time, any additional instruments or
documents reasonably considered necessary by Lender to cause this Guaranty to
be, become or remain valid and effective in accordance with its terms.
7. PAYMENTS FREE AND CLEAR OF TAXES.
          All payments required to be made by each Guarantor hereunder shall be
made to Lender free and clear of, and without deduction for, any and all present
and future federal, state and other taxes and all assessments, fees and other
amounts (collectively, “Taxes”). If any Guarantor shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder, (a) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 7) Lender receives an amount equal to the sum they
would have received had no such deductions been made, (b) such Guarantor shall
make such deductions, and (c) such Guarantor shall pay the full amount deducted
to the relevant taxing or other authority in accordance with applicable law.
Within thirty (30) days after the date of any payment of Taxes, each applicable
Guarantor shall furnish to Lender the original or a certified copy of a receipt
evidencing payment thereof. Each Guarantor shall jointly and severally indemnify
and, within ten (10) days of demand therefor, pay Lender for the full amount of
Taxes (including any Taxes imposed by any jurisdiction on amounts payable under
this Section 7) paid by Lender and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes were correctly or legally asserted.
8. OTHER TERMS.
          8.1. Entire Agreement. This Guaranty, together with the other Loan
Documents, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements relating to a
guaranty of the loans and advances under the Loan Documents and/or the
Guaranteed Obligations.
          8.2. Headings. The headings in this Guaranty are for convenience of
reference only and are not part of the substance of this Guaranty.

11



--------------------------------------------------------------------------------



 



          8.3. Severability. Whenever possible, each provision of this Guaranty
shall be interpreted in such a manner to be effective and valid under applicable
law, but if any provision of this Guaranty shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.
          8.4. Notices. Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by any other party, or whenever any
of the parties desires to give or serve upon another any such communication with
respect to this Guaranty, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be addressed to
the party to be notified as follows:

      If to Lender:

General Electric Capital Corporation
c/o GE Healthcare Financial Services
2 Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Chicago, Illinois 60661
Attention: General Counsel
Facsimile No.: (301) 664-9866
Telephone No.: (301) 961-1640

      With a copy to:

Kilpatrick Stockton LLP
1100 Peachtree Street
Suite 2800
Atlanta, Georgia 30309-4530
Attention: Cindy A. Brazell
Facsimile No: (404) 541-3192
Telephone No.: (404) 815-6159

  (a)   If to any Guarantor, at:

[Guarantor Name]
c/o The Ensign Group, Inc.
27101 Puerta Real, Suite 450
Mission Viejo, CA 92691
Attention: General Counsel
Phone: (949) 487-9500
Facsimile: (949) 540-3002

12



--------------------------------------------------------------------------------



 



or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. If mailed, notice shall be deemed
to be given five (5) days after being sent, and if sent by personal delivery,
telecopier or prepaid courier, notice shall be deemed to be given when
delivered.
          8.5. Successors and Assigns. This Guaranty and all obligations of
Guarantors hereunder shall be binding upon the successors and assigns of each
Guarantor (including a debtor-in-possession on behalf of such Guarantor) and
shall, together with the rights and remedies of Lender hereunder, inure to the
benefit of Lender, all future holders of any instrument evidencing any of the
Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Obligations or any portion
thereof or interest therein shall in any manner affect the rights of Lender
hereunder. Guarantors may not assign, sell, hypothecate or otherwise transfer
any interest in or obligation under this Guaranty.
          8.6. No Waiver; Cumulative Remedies; Amendments. Lender shall by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Lender and then only to the extent therein set forth. A waiver by Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Lender would otherwise have had on any future
occasion. No failure to exercise nor any delay in exercising on the part of
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Guaranty may be waived, altered, modified,
supplemented or amended except by an instrument in writing, duly executed by
Lender and Guarantors.
          8.7. Termination. This Guaranty is a continuing guaranty and shall
remain in full force and effect until the Termination Date. Upon payment and
performance in full of the Guaranteed Obligations, Lender shall deliver to
Guarantors such documents as Guarantors may reasonably request to evidence such
termination.
          8.8. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall collectively and separately constitute one and
the same agreement.
          8.9. GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, THIS GUARANTY AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. LENDER AND EACH GUARANTOR
HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE FEDERAL AND/OR STATE
COURTS SITTING IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK FOR PURPOSES OF
ALL LEGAL PROCEEDINGS

13



--------------------------------------------------------------------------------



 



ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 8.4. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.
          8.10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND TO THE FULLEST EXTENT PERMITTED BY LAW WAIVES ANY
RIGHTS THAT IT MAY HAVE TO CLAIM OR RECEIVE CONSEQUENTIAL OR SPECIAL DAMAGES IN
CONNECTION WITH ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.
          8.11. Limitation on Guaranteed Obligations. Notwithstanding any
provision herein contained to the contrary, each Guarantor’s liability hereunder
shall be limited to an amount not to exceed as of any date of determination the
greater of:
               (a) the net amount of all Loans and other Loans advanced under
the Loan Agreement and directly or indirectly re-loaned or otherwise transferred
to, or incurred for the benefit of, such Guarantor, plus interest thereon at the
applicable rate specified in the Loan Agreement; or
               (b) the amount which could be claimed by the Lender from such
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law after taking into account, among other things,
such Guarantor’s right of contribution and indemnification from each other
Guarantor under Section 8.12.
          8.12. Contribution with Respect to Guaranteed Obligations.
               (a) To the extent that any Guarantor shall make a payment under
this Guaranty of all or any of the Guaranteed Obligations (a “Guarantor
Payment”) which, taking into account all other Guarantor Payments then
previously or concurrently made by the other Guarantors, exceeds the amount
which such Guarantor would otherwise have paid if each Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion that such Guarantor’s “Allocable Amount” (as defined below) (in
effect

14



--------------------------------------------------------------------------------



 



immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of all of Guarantors in effect immediately prior to the making of such
Guarantor Payment, then, following indefeasible payment in full in cash of the
Obligations and termination of the Commitments, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each of the other Guarantors for the amount of such excess, pro rata based upon
their respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.
               (b) As of any date of determination, the “Allocable Amount” of
any Guarantor shall be equal to the maximum amount of the claim which could then
be recovered from such Guarantor under this Guaranty without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.
               (c) This Section 8.12 is intended only to define the relative
rights of Guarantors and nothing set forth in this Section 8.12 is intended to
or shall impair the obligations of Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
               (d) The rights of the parties under this Section 8.12 shall be
exercisable upon the full and indefeasible payment of the Guaranteed Obligations
and the termination of the Loan Agreement and the other Loan Documents.
               (e) The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of any
Guarantor to which such contribution and indemnification is owing.
[Remainder of page intentionally left blank; signature pages follow]

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Guaranty as of the date first above written.

                                  GUARANTORS    
 
                                THE ENSIGN GROUP, INC.                 a
Delaware Corporation    
 
                    ATTEST/WITNESS       By:   /s/ Christopher R. Christensen  
 
 
                   
 
          Name:   Christopher R. Christensen    
By:
  /s/ Gregory Stapley       Title:   President    
 
                   
 
  Gregory Stapley                
 
  Secretary                
 
                                THE FLAGSTONE GROUP, INC.                 a
Nevada Corporation    
 
                    ATTEST/WITNESS       By:   /s/ Beverly Wittekind    
 
                   
 
          Name:   Beverly Wittekind    
By:
  /s/ Soon Burnam       Title:   Secretary    
 
                   
 
  Soon Burnam                
 
  Treasurer                
 
                                BANDERA HEALTHCARE, INC                 a Nevada
Corporation    
 
                    ATTEST/WITNESS       By:   /s/ Michael C. Dalton    
 
                   
 
          Name:   Michael C. Dalton    
By:
  /s/ Soon Burnam       Title:   President    
 
                   
 
  Soon Burnam                
 
  Treasurer                
 
                                MILESTONE HEALTHCARE, INC.                 a
Nevada Corporation    
 
                    ATTEST/WITNESS       By:   /s/ Beverly Wittekind    
 
                   
 
          Name:   Beverly Wittekind    
By:
  /s/ Soon Burnam       Title:   Secretary    
 
                   
 
  Soon Burnam                
 
  Treasurer                

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
ENSIGN HOLDING COMPANY GUARANTY
SIGNATURE PAGE





--------------------------------------------------------------------------------



 



                                  KEYSTONE CARE, INC.                 a Nevada
Corporation    
 
                    ATTEST/WITNESS       By:   /s/ Barry Port    
 
                   
 
          Name:   Barry Port    
By:
  /s/ Soon Burnam       Title:   Secretary    
 
                   
 
  Soon Burnam                
 
  Treasurer                
 
                                NORTHERN PIONEER HEALTHCARE, INC.              
  a Nevada Corporation    
 
                    ATTEST/WITNESS       By:   /s/ Cory E. Monette    
 
                   
 
          Name:   Cory E. Monette    
By:
  /s/ Soon Burnam       Title:   President    
 
                   
 
  Soon Burnam                
 
  Treasurer                
 
                                TOUCHSTONE CARE, INC.                 a Nevada
Corporation    
 
                    ATTEST/WITNESS       By:   /s/ John Albrechtsen    
 
                   
 
          Name:   John Albrechtsen    
By:
  /s/ Soon Burnam       Title:   President    
 
                   
 
  Soon Burnam                
 
  Treasurer                

17



--------------------------------------------------------------------------------



 



                                  GENERAL ELECTRIC CAPITAL CORPORATION, as
Lender    
 
                   
 
          By:   /s/ Jeffrey P. Hoffman      
 
                   
 
          Name:   Jeffrey P. Hoffman      
 
                   
 
          Title:   Its Duly Authorized Signatory    

18



--------------------------------------------------------------------------------



 



SCHEDULE I
BORROWERS
ENSIGN SAN DIMAS LLC, a Nevada limited liability company,
AVENUES HEALTHCARE, INC., a Nevada corporation,
CITY HEIGHTS HEALTH ASSOCIATES LLC, a Nevada limited liability company,
ATLANTIC MEMORIAL HEALTHCARE ASSOCIATES, INC., a Nevada corporation,
DOWNEY COMMUNITY CARE LLC, a Nevada limited liability company,
REDBROOK HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company,
CAMARILLO COMMUNITY CARE, INC., a Nevada corporation,
RICHMOND SENIOR SERVICES, INC., a Nevada corporation,
CARROLLTON HEIGHTS HEALTHCARE, INC., a Nevada corporation,
CLAREMONT FOOTHILLS HEALTH ASSOCIATES LLC, a Nevada limited liability company,
BERNARDO HEIGHTS HEALTHCARE, INC., a Nevada corporation,
PRESIDIO HEALTH ASSOCIATES LLC, a Nevada limited liability company,
ENSIGN CLOVERDALE LLC, a Nevada limited liability company,
NORTH MOUNTAIN HEALTHCARE LLC, a Nevada limited liability company,
GLENDALE HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company,
24TH STREET HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company,
SOUTH VALLEY HEALTHCARE, INC., a Nevada corporation,
SUNLAND HEALTH ASSOCIATES LLC, a Nevada limited liability company,
LYNNWOOD HEALTH SERVICES, INC., a Nevada corporation,
C STREET HEALTH ASSOCIATES LLC, a Nevada limited liability company,
HIGHLAND HEALTHCARE LLC, a Nevada limited liability company,
OLYMPUS HEALTH, INC., a Nevada corporation,
GRAND VILLA PHX, INC., a Nevada corporation,
LEMON GROVE HEALTH ASSOCIATES LLC, a Nevada limited liability company,
RAMON HEALTHCARE ASSOC, INC., a Nevada corporation,
WASHINGTON HEIGHTS HEALTHCARE, INC., a Nevada corporation,
RADIANT HILLS HEALTH ASSOCIATES LLC, a Nevada limited liability company,
NORTHERN OAKS HEALTHCARE, INC., a Nevada corporation,
ENSIGN WILLITS LLC, a Nevada limited liability company,
RENEWCARE OF SCOTTSDALE, INC., a Nevada corporation,
HOQUIAM HEALTHCARE, INC., a Nevada corporation,
GATE THREE HEALTHCARE LLC, a Nevada limited liability company,
WEST ESCONDIDO HEALTHCARE LLC, a Nevada limited liability company,
ENSIGN PANORAMA LLC, a Nevada limited liability company,
MANOR PARK HEALTHCARE LLC, a Nevada limited liability company,
ENSIGN MONTGOMERY LLC, a Nevada limited liability company,
POCATELLO HEALTH SERVICES, INC., a Nevada corporation,
ENSIGN PALM I LLC, a Nevada limited liability company,
BELL VILLA CARE ASSOCIATES LLC, a Nevada limited liability company,

19



--------------------------------------------------------------------------------



 



ENSIGN WHITTIER WEST LLC, a Nevada limited liability company,
ENSIGN SABINO LLC, a Nevada limited liability company,
SALADO CREEK SENIOR CARE, INC., a Nevada corporation,
HB HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company,
ROSE PARK HEALTHCARE ASSOCIATES, INC., a Nevada corporation,
ENSIGN SONOMA LLC, a Nevada limited liability company,
SOUTHLAND MANAGEMENT LLC, a Nevada limited liability company,
ENSIGN SANTA ROSA LLC, a Nevada limited liability company,
LIVINGSTON CARE ASSOCIATES, INC., a Nevada corporation,
ENSIGN PLEASANTON LLC, a Nevada limited liability company,
UPLAND COMMUNITY CARE, INC., a Nevada corporation,
MCALLEN COMMUNITY HEALTHCARE, INC., a Nevada corporation,
VICTORIA VENTURA HEALTHCARE LLC, a Nevada limited liability company,
COSTA VICTORIA HEALTHCARE LLC, a Nevada limited liability company,
VISTA WOODS HEALTH ASSOCIATES LLC, a Nevada limited liability company,
PARK WAVERLY HEALTHCARE LLC, a Nevada limited liability company,
WELLINGTON HEALTHCARE, INC., a Nevada corporation,
ENSIGN WHITTIER EAST LLC, a Nevada limited liability company, and
TOWN EAST HEALTHCARE, INC., a Nevada corporation.

                     

20